Determination of respondent New York City Police Department, dated July 5, 2001, which revoked petitioner’s handgun license, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Richard Braun, JJ, entered on or about April 30, 2001), dismissed, without costs.
In view of the substantial evidence adduced at the administrative hearing that petitioner, in violation of 38 RCNY 5-22 (c) (1) and 5-30 (c) (1), failed to notify the License Division immediately of his arrest on charges of assault and harassment; and, in violation of 38 RCNY 5-30 (d), failed to notify the License Division immediately of the order of protection issued against him; and, in violation of 38 RCNY 5-30 (g), failed to comply with the directive of the License Division investigator that he surrender his firearms immediately, the revocation of petitioner’s handgun license may not be judicially disturbed (see Matter of Trimis v New York City Police Dept., 300 AD2d 162 [2002]). Concur — Mazzarelli, J.P., Saxe, Sullivan, Ellerin and Gonzalez, JJ.